952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnie Tyrone LEDBETTER, Petitioner-Appellant,v.Rod GRAHAM, Respondent-Appellee.
No. 89-15634.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1991.Decided Dec. 17, 1991.

Before GOODWIN, SKOPIL and NOONAN, Circuit Judges.


1
ORDER**


2
Lonnie Ledbetter, who was in jail awaiting trial on state criminal charges, appeals the denial of his 28 U.S.C. § 2254 habeas corpus petition.   Federal courts cannot interfere with pending state criminal proceedings under Younger v. Harris, 401 U.S. 37 (1971).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3